DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on June 2, 2022. 
	Claims 1-2, 4-8 and 10 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1-2, 4-8 and 10 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added limitations are rejected under new reference Wu et al. (2012/0074892) as seen in the rejection of claim 1 below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ang (2014/0159478) and Wu et al. (2012/0074892).
Claim 1: Ang teaches a solar charging system (Fig.1) comprising: a solar panel (9) (Par.53); a drive battery (MB) (Par.49); an auxiliary system (5 and 7) including one or more devices (Par.54) (Fig.1); and a controller (30) configured to control where to supply power generated by the solar panel (9) (Par.60), wherein the controller (30) is configured to: determine whether the solar panel (9) is able to generate power (Par.62) (Fig.3, S1); upon determining that the solar panel (9) is able to generate power (Fig.3, S1), supply the power from the solar panel (9) to the auxiliary system (5 and 7) to derive the power generated by the solar panel (9) (Par.63-64) (Fig.3, S2/S5).
Ang does not explicitly teach upon detecting a fact that the power generated by the solar panel is equal to or greater than a first power, further supply the power from the solar panel to the drive battery to charge the drive battery; and upon detecting a fact that the power generated by the solar panel during the charging of the drive battery is equal to or less than a second power, which is different from the first power, stop the supply of power from the solar panel to the drive battery to end the charging of the drive battery.  
Wu teaches a solar charging system (10) (Fig.1) comprising: a solar panel (110) (Par.55); upon detecting a fact that the power generated by the solar panel (110) is equal to or greater than a first power, further supply the power from the solar panel (110) to a battery (140) to charge the battery (140) (Par.64-66); and upon detecting a fact that the power generated by the solar panel (110) during the charging of the battery (140) is equal to or less than a second power, which is different from the first power (Par.83), stop the supply of power from the solar panel (110) to the battery (140) to end the charging of the battery (140) (Par.74).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Wu in the system of Ang to have had the expected result of efficiently charging a vehicle battery using solar energy by controlling the delivery of power according to the output power of the solar panel (Par.129).
Claim 2: Ang and Wu teach the limitations of claim 1 as disclosed above. Ang teaches the controller (30) is configured to, when an open-circuit voltage (VS) of the solar panel (9) is equal to or greater than a first voltage (threshold value), determine that the solar panel (9) is able to generate power (Par.62).  
Claim 6: Ang and Wu teach the limitations of claim 1 as disclosed above. Ang teaches when the solar panel (9) is able to generate power equal to or greater than power needed for the controller to execute a process for supplying power (Par.62, If power generation is available.) (Fig.3, S1), the first voltage (threshold value) is set to be equal to or greater than the open-circuit voltage (VS) appearing on an output terminal (Par.62, If the voltage at the output terminal is the first voltage the solar panel is able to generate power.).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ang (2014/0159478) and Wu et al. (2012/0074892) as applied to claim 1 above, and further in view of Maeno (2016/0089986).
Claim 4: Ang and Wu teach the limitations of claim 1 as disclosed above. Ang does not explicitly teach the controller is configured to, upon detecting a fact that the power generated by the solar panel is equal to or less than a third power, stop the supply of the power from the solar panel to the auxiliary system.  
Maeno teaches a controller (30) configured to, upon detecting a fact that the power (P) generated by a solar panel (21) is equal to or less than a third power (L1), stop the supply of power from the solar panel (21) to an auxiliary system (auxiliary machines) (Par.52).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Maeno in the system of Ang to have had preventing wasting power when it is not sufficient to meet power consumption requirements (Par.53).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ang (2014/0159478) and Wu et al. (2012/0074892)as applied to claim 1 above, and further in view of Kurita et al. (JP-2014036563).
Claim 5: Ang and Wu teach the limitations of claim 1 as disclosed above. The combination of Ang and Wu does not explicitly teach the first power is set to be equal to or greater than power of a lowest value in an operation guarantee range of the drive battery.  
Kurita teaches a first power (reference power) is set to be equal to or greater than power of a lowest value in an operation guarantee range of a drive battery (BH) (Par.32).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kurita in the combination of Ang and Wu to have had charged a drive battery from a solar panel only when a minimum power required by the drive battery is available (Par.32).

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ang (2014/0159478), Wu et al. (2012/0074892) and Maeno (2016/0089986).
Claim 7: Ang teaches a vehicle (1) (Par.53) (Fig.1) comprising: a solar panel (9) (Par.53); a drive battery (MB) (Par.49); an auxiliary system (5 and 7) including one or more devices (Par.54) (Fig.1); and a controller (30) configured to control where to supply power generated by the solar panel (9) (Par.60), wherein the controller (30) is configured to: determine whether the solar panel (9) is able to generate power (Par.62) (Fig.3, S1); upon determining that the solar panel (9) is able to generate power (Fig.3, S1), supply the power from the solar panel (9) to the auxiliary system (5 and 7) to derive the power generated by the solar panel (9) (Par.63-64) (Fig.3, S2/S5); and while the vehicle is not parked, supply power from the solar panel (9) the auxiliary system (5 and 7) regardless of the power generated by the solar panel (9) (Par.63, If the solar panel is able to generate power the auxiliary system will be charged regardless of the amount of power generated.).  
Ang does not explicitly teach upon detecting a fact that the power generated by the solar panel is equal to or greater than a first power, further supply the power from the solar panel to the drive battery to charge the drive battery; and upon detecting a fact that the power generated by the solar panel during the charging of the drive battery is equal to or less than a second power, which is different from the first power, stop the supply of power from the solar panel to the drive battery to end the charging of the drive battery.  
Wu teaches a solar charging system (10) (Fig.1) comprising: a solar panel (110) (Par.55); upon detecting a fact that the power generated by the solar panel (110) is equal to or greater than a first power, further supply the power from the solar panel (110) to a battery (140) to charge the battery (140) (Par.64-66); and upon detecting a fact that the power generated by the solar panel (110) during the charging of the battery (140) is equal to or less than a second power, which is different from the first power (Par.83), stop the supply of power from the solar panel (110) to the battery (140) to end the charging of the battery (140) (Par.74).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Wu in the system of Ang to have had the expected result of efficiently charging a vehicle battery using solar energy by controlling the delivery of power according to the output power of the solar panel (Par.129).
Furthermore, Ang does not explicitly teach while the vehicle is parked, supply the power from the solar panel to only the auxiliary system or from the solar panel to both the auxiliary system and the drive battery, based on the power generated by the solar panel; while the vehicle is not parked, supply power from the solar panel to only the auxiliary system.
Maeno teaches upon detecting a fact that a power (P) generated by a solar panel (21) is equal to or greater than a first power (greater than Lall), supply power to an auxiliary system (auxiliary machines) and further supply power from the solar panel (21) to a drive battery (18) to charge the drive battery (18) (Par.71) (Fig.6); while the vehicle is parked (Par.62), supply the power from the solar panel (21) to only the auxiliary system (auxiliary machines) or from the solar panel (21) to both the auxiliary system and the drive battery (18), based on the power (P) generated by the solar panel (21) (Par.71); while the vehicle is not parked, supply the power from the solar panel (21) to only the auxiliary system (Par.47-48).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Maeno in the system of Ang to have had charged a drive battery with an available power surplus (Par.71) thereby preventing wasting energy.
Claim 8: Ang, Wu and Maeno teach the limitations of claim 7 as disclosed above. Ang teaches the controller (30) is configured to, when an open-circuit voltage (VS) of the solar panel (9) is equal to or greater than a first voltage (threshold value), determine that the solar panel (9) is able to generate power (Par.62).  
Claim 10: Ang, Wu and Maeno teach the limitations of claim 7 as disclosed above. Ang does not explicitly teach the controller is configured to, upon detecting a fact that the power generated by the solar panel is equal to or less than a third power, stop the supply of the power from the solar panel to the auxiliary system.
Maeno teaches a controller (30) configured to, upon detecting a fact that the power (P) generated by a solar panel (21) is equal to or less than a third power (L1), stop the supply of power from the solar panel (21) to an auxiliary system (auxiliary machines) (Par.52).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Maeno in the system of Ang to have had preventing wasting power when it is not sufficient to meet power consumption requirements (Par.53).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859           

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
June 16, 2022